Opinion by
Head, J.,
This appeal and Com. v. Maxwell, ante, p. 631, are based upon a single proceeding in the court below. An examina-, tion of the facts as set forth in the opinion there filed we. think will make it manifest that the order or decree from which 'this appeal is taken was in no sense final but only, interlocutory. After it was made the proceeding went on *637regularly to filial judgment' and then a second appeal was taken. In that appeal the appellants would have the right to.-have heard and adjudicated the same question raised in this one. This appeal was, therefore, prematurely taken and must be quashed.
Appeal quashed.